Walker, J.
These cases are submitted together, and what we have to say in the one will apply to both. We think the proof of the character of a house which has *604become notorious in a city, by general reputation, is sufficient to establish the character of the house; and it is the character which the house bears in the community which forms the subject of inquiry.
The appellants in these cases can take nothing from the bills of exceptions; they had everything to gain, and nothing to lose, by the ruling of the court; and the court ruled correctly, that the witnesses were not bound to answer the question if it would degrade them. When they declined answering the question, taking refuge behind their privilege, it is very evident that if the court had compelled them to answer, the answers would have been damaging to the appellant.
The judgments of the District' Court are affirmed.
Affirmed.